Samuel I. Rosenman: -- by the Bartell station. And we were discussing the irrelevance of all of the secrecy involved in so far as any antitrust laws are concerned. I want to repeat that the main complaint here, what the plaintiff is expressing a grievance about is that, we did go to Bartell's to buy his station rather than to come to him to pay six times as much at Poller station and that what he is complaining of is an antitrust violation, is the fact that we cancelled, that we cancelled our affiliation agreement with him in accordance with the very terms of the contract which he signed, giving us the right to cancel that affiliation on six months notice. Now, I wish to take up the irrelevance, so far as antitrust laws are concerned of the purchase of the equipment of Mr. Poller about which Mr. Wolf spent considerable time yesterday. After we had brought Bartell's and Mr. Poller realized that he would have to continue as unaffiliated station, he came to New York. This is conceded and a discussion arose about the purchase of his equipment. I wish to emphasize the fact that it was not the purchase of his station. A station consists of physical assets plus a license, a studio, some broadcasting facilities, usually in the form of a teller. The important thing was the license and we had brought from Bartell's, his license and equipment, his station and everything that went with it. And although he's attempted to inject some questions of fact with the respect of his purchase of the equipment, we are going on the assumption as we have all through here Your Honors that the plaintiff's version of the facts is the correct one. And he claims that when he came to New York, we knew that he would come to New York and that we knew that he would offer us his equipment. Now, the fact is that so far as antitrust laws are concerned and by that I mean, Section 1 or Section 2 of the Sherman Act. The circumstances surrounding the purchase of this equipment are wholly immaterial. In our view, the equipment purchased had nothing to do with the injury to Mr. Poller and it had nothing to do with the violation of the antitrust laws and that the purchased equipment is irrelevant to both. You will recall that Mr. Poller raises his claim on the fact that his station was worth $2 million and you will recall that he claims to have had a perspective purchaser in the form of a Mr. Storer who was willing to pay him the $2 million. But, it is conceded that that offer or that proposal or that suggestion of $2 million included of course, the continued affiliation to CBS because Mr. Storer or any purchaser buying that station would want to have some kind of assurance that this affiliation would continue so that when we were being asked, or it was suggested or we had to contemplate the purchase of Mr. Poller's station for $2 million rather than purchasing Bartell's, we would be in effect buying back our own affiliation. Although, under our contractual relationship with Mr. Poller, we had the absolute right to terminate within six months, so that in addition to paying six times as much as we would have to Bartell's, we would in effect be buying back our own affiliation from him when in fact, we have the right to cancel it on a six months notice. The reason I say that the equipment purchase was irrelevant to his claim of injury was that if we have not voided, if we have merely continued with Bartell's, Mr. Poller would have been a half a million dollars poorer because we paid him that for his equipment. And if we hadn't paid it to him, he would have suffered substantially greater injury. Now, there wasn't any inadequacy of equipment in the market. There's no claim here that there was any restraint in the business of television equipment. There wasn't anything unique about this equipment. As a matter of fact, on page 20 of the record, appears a statement in the complaint by Mr. Poller to the effect that we were in a position, CBS was in a position adequately to equip WOKY, that's Bartell's, and to transfer its programs to that station, so that it isn't even claimed that there's any restraint here with the respect to television station equipment. So that, it can have no effect at all upon the question as to whether the antitrust laws were violated.
Speaker: (Inaudible)
Samuel I. Rosenman: Page 20 of the record, the first full paragraph and the second full paragraph under 13, Roman numeral 13. And there can be no questions of that. There was plenty of equipment at the market. Hundreds of TV stations were being equipped. There's no restraint at all in the question of equipment and this is wholly immaterial, not only to his injury but to the question as to whether the antitrust laws were violated. Now, after Mr. Storer had a cheque for a half-a-million dollars, after Mr. Poller had our cheque for a half-a-million dollars in his pocket. He began to ruminate as to whether he had some cause of action against us. And it took him18 months to find a cause of action or what he thinks as a cause of action. And after 18 months, he started this antitrust action against us, claiming damages, three-fold and damages were $2 million which he claimed was the value of the station, minus the $50,000 which he had received which was the value that he put upon the Bartell's equipment, and he multiplies that by three.
Earl Warren: Well, then he deducted the $500,000 also?
Samuel I. Rosenman: Yes sir, like -- sorry, in fact $500,000.
Earl Warren: Yes.
Samuel I. Rosenman: Plus $50,000 as the value the second-hand equipment and he multiplied the difference of a million 450 by three. And this is the action which he decided to bring against us, 18 months after the close of this transaction. And although his grievance is solely that we refused to deal with him and canceled his affiliation agreement, he has hung onto this claim, a mass of antitrust theories which it is our contention of which it is our contention, none can be sustained even assuming the facts that Mr. Poller recites as the basis of antitrust. And we have to consider of course, was Section 2 violated, what Section 1 violated. And turning to Section 2 and in all of this consideration taking the facts alleged by Mr. Poller to be true, the first thing we have to do to see whether Section 2 was violated, whether as Judge Whittaker asked, what is the relevant market here? What market was monopolized? And although in the course of this litigation on its way up to this bench, there have been changes in what the claimed relevant market is. We have it fixed in this Court at least that the claim is that the relevant market which we monopolized was the UHF market in Milwaukee because he says there were formally two UHF stations. And now, after we had bought Bartell's and Poller had quit broadcasting, there was only one. Now, it seems quite clear that the very definition urged by Poller as to what the relevant market here is, defeats his very claim because it is a matter of which the court can take judicial notice, and it has been taking judicial notice of in many cases in the Circuit Court. At this UHF station of CBS's in Milwaukee, was competing first with two VHF stations and ultimately with three. And if there is any validity to the test applied in the Cellophane and other cases to the effect that you must in a market consider competing goods readily acceptable substitutes. It is quite clear that there cannot be the relevant market of UHF because in Milwaukee, and wherever there was a UHF station, UHF was competing and competing on very disadvantageous terms with VHF. So that right in Milwaukee, persons who were listening to television had the choice of flipping their dial to look at two VHFs and later three VHFs or flipping the dial to the UHF station which CBS owned in Milwaukee, so that as a result, there was this intense competition between the one UHF station, which we were operating. And the two and then three VHF stations which were operating two of them with a network affiliation and one independently, so that as a matter of law, the relevant market could not have been UHF in Milwaukee. And if you try to find a relevant market in which it can reasonably be urged that CBS was a monopolist, such market cannot be found and in our brief, we discussed one after the other because wherever you go in the United States to look at television, you find intense competition among the three networks and in addition to the three networks, you'll find a number of independent television stations. So that although, we may have in the United States a triopoly of the three networks in competition with each other, and in competition with independent television stations. We do not have the situation which is contemplated in Section 2 of a monopoly in any market. Take for example, the relevant market of all television, of all television in Milwaukee, obviously there was competition there. Take the possible relevant market of television nationally, there was obviously fierce competition and there has been an always “will be” between the three networks. The Federal Communications Commission is very sensitive about this. And under the present set up of its regulations, I venture the opinion that it is impossible to get a monopoly the way the FCC runs a statute, a monopoly of any particular station, in any particular market in the United States. And if we were a monopolist in Milwaukee, I repeat that we were the only monopolist in the history of the administration of the antitrust laws, which was forced out of business by its competitors. What kind of a monopolist is that? Because, we had to give up the ghost after four years of operation to our competitors and to say that in spite of that, during these four years of struggle, we were a monopolist, seems to make a mockery of Section 2. Now, turning to Section 1, the question of an unreasonable restrain, the contention there as I take it is, that there was a restraint and a restraint only in Milwaukee because of the reduction of the number of stations. We have urged and the court below has found that there was no restraint and that this what happened in Milwaukee was only an extension or perhaps a repetition of what has happened in so many areas in which the rule of United States against Colgate has been applied to the effect and in the absence of any horizontal arrangements or conspiracies with others or concerted the refusals to sell such as in the Times-Picayune case or Parke-Davis case and in the absence of those circumstances. Every man has the right to pick the customers with whom he will do business, and this has been perhaps typified most strongly in the automobile cases in which automobile manufacturers picked an exclusive agent in certain territories to sell their own cars. And it has been held time again and those cases have come to this Court and it has been held time and again that although there is a great disparity of bargaining power between General Motors for example and its exclusive dealers, that although there is this great disparity of power, that is not tantamount to a violation of the antitrust laws and that there is no unreasonable restraint involved if a dealership is terminated within the meaning of Section 1. And the Congress agrees of course with this because Your Honors will recall that when complaints were filed with the Congress, with the respect to the sometimes cruel methods which automobile manufacturers used with their dealers, and when it was firmly established as a principle of law, that no remedy could be found pursuant to the antitrust laws that the Congress passed the statute known as the “Dealer's Day in Court Act” under which, the dealers were given some protection from the superior bargaining power of the manufacturers. But, the point is that that action was taken by Congress as it said to supplement the antitrust laws because the antitrust laws did not cover that situation. Now, the Colgate rule has been applied to broadcast in a case which came up from the Circuit Court and in which certiorari was denied by this Court. It was held in Federal Broadcasting against ABC, that the rule that a man can deal with the customer that he picks can be applied to the selection of an affiliate. And this is quite natural because in many ways, the affiliation contract is very similar to the dealer cases because what CBS does when it comes for example to WTOP here in Washington is to say, “We would like to present our programs through you, and we will pay you a certain amount per hour if you will present our programs in your locality and it does that with some 200 stations through the United States.” Now, what happened here was that although, we had that affiliation with Mr. Poller that we had the right under the Colgate rule without violating Section 1 to say to Mr. Poller, “We have decided to terminate your agreement which was our right on the contract and to make a new affiliation agreement with someone else or to buy a station.” And so far as the antitrust laws are concerned, it made no difference to Poller. There was no greater impact upon Poller whether we merely switched his affiliation or whether we terminated his affiliation and bought a station. So that the restraint which is alleged here namely that in some way CBS was responsible for reducing the number of stations in Milwaukee cannot be sustained and is refuted by Mr. Poller's allegations himself. I read to Your Honors yesterday from his complaint in which he said that an unaffiliated UHF station could not survive in a mixed market. This was the basis of his complaint. And we accept that for purposes -- certainly for purposes of summary judgment. We accept that and we say that therefore the fact that the number of markets, the number of outlets, the number of UHF stations in Milwaukee rather was reduced from two to one, was a matter of inevitability according to his own allegations.
Charles E. Whittaker: May I ask you sir? Then in that view does not this whole case come down to the question whether in the circumstances alleged, you had the right unilaterally to terminate the affiliation agreement?
Samuel I. Rosenman: We think it does sir. We think that that is the fundamental question whether we had the right under our contract to terminate this affiliation, whether we had the right to pick our own customers as we have in every market.
Charles E. Whittaker: For the allegation is that without the affiliation, the station could not succeed.
Samuel I. Rosenman: That's right. This is the allegation of the complaint sir and is the basis of Mr. Poller's action and we accept that for purposes of summary judgment. But, if it be not true, if it be not true, still CBS cannot be blamed for the reduction from two to one because it was up to Mr. Poller to continue in business if he wanted to, and Mr. Poller made the choice not to continue in business. He had the equipment. He had all of Bartell's equipment which we gave him. He had our check for half-a-million dollars. He could've continued operating the same as Bartell's did. Bartell's operated for some time in competition with VHF so that CBS cannot be blamed for that reduction. Either it was inevitable as Poller claims because we had terminated his affiliation or if it was not inevitable then it was Mr. Poller's decision to go out of business although he had all of the equipment which enabled him -- which would have enabled him to continue in business.
William J. Brennan, Jr.: Will tell this the original contract of purchase had a provision for location and something else, transmitter site, was it? Yeah.
Samuel I. Rosenman: Quite obviously, Mr. Poller didn't want to assume the obligations of that lease. Now, whether this meant that he had in his mind not to continue in business in spite of his representation that he would, we do not know. But irrespective of that, we were giving him the opportunity to continue in business. He apparently referred to assume that he couldn't compete as the alleged in this complaint.
William J. Brennan, Jr.: Does the record show the circumstances under which that deletion was made?
Samuel I. Rosenman: No sir.
William J. Brennan, Jr.: We know yet.
Samuel I. Rosenman: The record shows because it's in the moving affidavit here and not denied that he represented to the Commission on page 52 that he represented to the Commission that he was going to continue in business. Now, whether he wanted to continue in business in some other location and did not want this lease or whether he didn't want to assume the obligations right away of this lease, we do not know so far as this record is concerned. And I urge sir, that it's immaterial. He had the equipment. There's no allegation, there's no claim at all that studios were unavailable, that a place was unavailable for him to maintain a studio. He represented he was going to continue and we say that the fact that he didn't continue can be laid either to the inevitability of noncompetitive equality with VHF or with the fact that Poller just decided that he would keep our check and not continue in business.
William J. Brennan, Jr.: Well, it had been a trial develop that in fact the deletion was at the instance of CBS and not --
Samuel I. Rosenman: Assume that it was Mr. Justice Brennan. Let's assume that we said, let's take this out, what difference this is, although there is no evidence for that at all either in his affidavit or any place else. Let us assume that he could show that at trial. What difference would that make? He has taken the position that he never could compete with an unaffiliated UHF station. And as I say, if he's wrong he decided in any event that he wasn't going to compete and this decision was his, so that with either prong, it seems to me that he cannot legitimately and justifiably blame CBS for the fact that one UHF station went off the air. As a matter of fact --
Earl Warren: Judge Rosenman, it was either Mr. Wolf or you, I don't remember which said that it wasn't possible for the UMF to survive unless it did have an affiliation, which one was it?
Samuel I. Rosenman: Well it was neither of us. It was Mr. Wolf's client. It was the complaint which alleged that.
Earl Warren: Oh I, yes, I see.
Samuel I. Rosenman: What I read to Your Honors yesterday was from the complaint.
Earl Warren: I see.
Samuel I. Rosenman: And that is the foundation of his case and he says, “As soon as we terminated, the economic damage was done to him because the fact is and we knew it, that he could not compete with a nonaffiliated UHF station.”
Earl Warren: Is that a fact that should be determined, must be determined in the case?
Samuel I. Rosenman: Well, we're willing to take his statement. It's a fact --
Earl Warren: That he could not?
Samuel I. Rosenman: It's a fact that he alleges.
Earl Warren: Yes.
Samuel I. Rosenman: And we're willing to take that statement that he could not compete and we say that if in spite of that statement that he could not compete, we still had the right to choose our customer that there was no obligation on our part to treat only with Poller, and nobody else because if that were the law, Poller himself would be in restraint of trade. If he said we could not go out and transfer our affiliation without buying a station for example that we had to keep our affiliation with Poller, even though our contract with Poller gave us the right to terminate. If he contends that in spite of that, we could not change the affiliation, then he really is acting in the restraint of trade saying that for all time, we have to continue our relations with Poller no matter what comes.
Earl Warren: Judge Rosenman, may ask this question? It might be one thing for CBS to change its affiliation from one station to another, might it not be another thing for CBS to grant an affiliation of this kind to a station and then induce the station to put in a good equipment and to have us find -- find a plant and give his good services that can for fear that their affiliation might be revoked if they didn't give good service. And then after that is done to have CBS come in and take it away from him for the purpose not of giving it to someone else who would render better service but for the purpose of taking it itself.
Samuel I. Rosenman: We think sir, that so far as Poller is concerned the private litigant here seeking to recover treble damages, there is no difference in the injury to him whether we buy a station or merely transfer the affiliation. There maybe some question for the Attorney General to rise about station ownership. This is something which Poller has nothing to do with. Poller's concern is solely, “Where is the impact upon me?” And Poller says, and it's true that the impact upon him, the treble damage seeker. And this Court has said that you cannot get the windfall of treble damages because they're restraints some place else, if there are restraints which we don't concede, but so far as Poller was concerned, he has argued and he still argues that his damage occurred when we terminated that affiliation agreement. And whatever happened afterwards is wholly immaterial. It made no difference to Poller whether we own the station to which we transferred the affiliation so to speak or whether we had left him and affiliated with one of the VHF stations. He says and we accept it the purposes of this judgment, summary judgment that the damage occurred -- the economic damaged occurred to Poller when his station affiliation was terminated.
Felix Frankfurter: I suggest that that the question is that – the suggestion of the Chief Justice's question is that there was no reasonable expectation that the affiliation would not be terminated.
Samuel I. Rosenman: That's right.
Felix Frankfurter: A certain step for taking in reliance upon that reasonable expectation. I think that's the thrust of the question what he said (Voice Overlap)
Samuel I. Rosenman: As I understood the Chief Justice, there were two things, first the ownership and then the affiliation in spite of the expectation assuming that there was this expectation. There was also Poller's testimony that he had signed this agreement giving us the six months right to terminate. And also the fact that he felt some trepidation about that, that he wanted some assurance from us that we would continue this affiliation. And we refused to give it to him for a number of reasons. In the first place, this was a trial period of six months. And the second place, this was a UHF station, which was untried to a great extent, and we had declined the change that six months termination. The question is did we have the right to carry out our contract in spite of the fact that he, in the face of a refusal on our part to do anything about extending it, was willing to invest in a studio. Now, right here in Washington, WTOP has built up a great station in the expectation. It only has a two years affiliation. It only has a two years affiliation with CBS and it can be terminated within six months of the termination date. It has a great station here in Washington. We have the right to terminate that affiliation with that --
Felix Frankfurter: For practical matter, how does the station like WTOP take against the unexpected if you please, termination?
Samuel I. Rosenman: I would say as a practical matter, it might perhaps get the affiliation of another network or it could operate as Channel 5 does in Washington without an affiliation and perhaps do very well because it has built up a great station. Poller refused to take that chance because it was a UHF station and he didn't want to go ahead. Now, Your Honors, this may appear as a cruel thing to do. I finished this one --
Earl Warren: Yes, finish your thought.
Samuel I. Rosenman: This may appear as a cruel thing to do. Only once in Mr. Wolf's argument that he state, in my opinion, an accurate statement of the antitrust law situation here and that was that the antitrust laws were not intended to take care of cruelty in business and this is true. Now, we don't admit that we were cruel. We claim that if there was a trial, we could show that there wasn't but take his statement as we must for summary judgment that this was a cruel thing for CBS to do, to pay $335,000 instead of two million, assume that, assume the truth of it. We've tried to assume the truth of everyone of his allegation. If this were cruel even if it weren't unethical, and even as Judge Washington said if it were unfair, still Section 1 and Section 2 of the antitrust laws neither of those is the remedy.
Felix Frankfurter: Before you sit down, I'd like to ask a question that is more proper or more directed to Mr. Wolf. But he sat down before he had a chance to deal with it. Namely when I asked him about the statement by the trial court, that he assumed all of the fact in favor of the petitioner here, Mr. Wolf said as I compare to his -- my memory, and according to his answer that that's what he said but that is what he did. Now, may I ask you from your point of view, what is the justification for that statement?
Samuel I. Rosenman: We think that that statement is wholly justified that every material statement of fact alleged by the plaintiff has been conceded by us in our briefs in making this summary motion. Obviously, we couldn't make this motion for summary judgment unless we were willing and ready to do that and we do it. And when Your Honors come to read --
Felix Frankfurter: I mean you didn't -- you're saying you did it below.
Samuel I. Rosenman: We did it below, we do it here.
Felix Frankfurter: I know that but the plaintiff is to do it, it's below.
Samuel I. Rosenman: I think, but -- yes.
Felix Frankfurter: Of course you do it, it's below, if it's to be ineffective I think.
Samuel I. Rosenman: And we did that below Your Honors and we did it in a District Court.
Felix Frankfurter: I mean in the District Court.
Samuel I. Rosenman: That's right and we did it in the Circuit Court and we do it here. The thing that are important is distinguished between the material allegations of fact. For example, was there secrecy, did Holt know? Those things are immaterial. I haven't gone into those because my time has expired but we alleged that there was no reason --
Felix Frankfurter: No. Was there a controversy as to what was material and what was immaterial?
Samuel I. Rosenman: I think there is a controversy which is a matter of law as to whether its material for example, to pick one item, did Holt know when he went to Milwaukee that what he was going to do, if he were successful would hurt Poller? There maybe some dispute about that.
William J. Brennan, Jr.: Well, isn't that Judge Rosenman --
Samuel I. Rosenman: I don't think (Voice Overlap)
William J. Brennan, Jr.: I thought Mr. Holt would rather have the emphasis on the whole circumstances involving Holt's part in this as bearing on the issue whether there was or was not a conspiracy in violation of the antitrust law?
Samuel I. Rosenman: We're willing to assume that Holt did know. We assumed that.
William J. Brennan, Jr.: I see.
Samuel I. Rosenman: We assumed that Holt did know. We say that that's immaterial, so -- and has no meaning so far as the consideration of antitrust laws are concerned. So that wherever there is a dispute, we are willing to wave the dispute and have waved the dispute, and did below saying that the allegations that he alleges all of them, we assume are true. We urge that a great many of them had no materiality to the antitrust laws.
Felix Frankfurter: May I add some -- may I put it in a very concrete form with the question I put originally? I was saying that the summary judgment resulted from your concession that nothing that witnesses would be allowed to testify to as relevant at a time, nothing failed to be conceded by you, nothing that's really in the area of evidentiary testimony as against the significance to be drawing things, is that correct?
Samuel I. Rosenman: That is correct. That is correct sir and I think that must be, that must be the rule in every summary judgment motion and that is our position. As Your Honor, you asked me question if you want those figures I have them.
Earl Warren: Well, if you have them, you may state them there.
Samuel I. Rosenman: Your Honor, asked me to find the figures of UHF affiliation among with the three networks.
Earl Warren: Yes.
Samuel I. Rosenman: And I have found those figures as of November 10th. CBS has 23 UHF affiliates of which number 16 are in markets where all of the outlets are UHF and seven are mixed markets. NBC has 14 UHF affiliates of which nine are in an exclusively UHF market, and five are in mixed markets. ABC has 18 UHF affiliates of which 16 are in all UHF markets. They had 22 altogether of which 16 are in all UHF markets and six are in mixed markets.
Earl Warren: Thank you very much, Judge Rosenman. Mr. Wolf, your time has expired but would you take not more than two minutes please to respond to the same question that Justice Frankfurter asked.
Morris Wolf: Whether that all of the facts were admitted?
Earl Warren: Exactly and so treated by the Court, isn't it the –-
Felix Frankfurter: Whether anything that you would be allowed to put through witness, not what the charge of the judgment be on what he testifies, whether in short, you will shut all from putting through witnesses what they are entitled to put through witnesses as against having been conceded by the defendant.
Morris Wolf: The lower court -- both the Lower Court and the Court of Appeals in the majority opinion said there was no conspiracy, there was no restraint of trade, and there was no monopoly. Now, we say there was a conspiracy and this is what Judge Washington said. There was a restraint of trade and we have a right as a matter of fact to have a jury so to state. The Lower Court and the Court of Appeals both assumed contrary to what Judge Rosenman now says he is willing to concede. They both assumed that there was not a conspiracy and that there was not a restraint of trade. Both of those, I admit, in our view are matters of fact which we have a right -- or have a jury as upon.
Felix Frankfurter: Did Judge Washington say that facts were shut off which if they had been unused, would have trade a legal conspiracy --
Morris Wolf: Judge Washington says --
Felix Frankfurter: -- would have made a legal establishing services?
Morris Wolf: Judge Washington says on Page 301 in my view Poller raises genuine issues of material fact as to whether there was a conspiracy against him in restraint of trade and the monopoly. The charges, he makes may of course appear ultimately without foundation. In fact that he has the right to say that.
Felix Frankfurter: It does not mean that from what was incontestable, factual territory, the Court drew one conclusion and he drew another.
Morris Wolf: Well, whether -- his view was that these were material facts --
Felix Frankfurter: Yes.
Morris Wolf: -- as to which the lower court, to which the majority opinion had reached a conclusion of fact with which he disagreed.
Felix Frankfurter: Are you saying that -- and I'm questioning, I'm not charging, I just want to know. Are you saying that in every case charging a conspiracy under the current law, in every case the matter must go to a jury?
Morris Wolf: Oh, well I'm not saying that in every case it must by all means when all of the evidence which the plaintiff can produce has been presented to a jury. I would readily say that a judge has a right to say there is not enough to go to a jury. But this is not that case. This is a summary judgment and all of our evidence never has been presented to anybody. That's the difference.
Felix Frankfurter: But is there -- are you saying that in the Sherman law case, a concession that the fact it testifies to by witnesses will be what the complaint sets forth as fact. Are you saying that that can't be?
Morris Wolf: Well if a request has been made for a proffer approach, at a trial and the plaintiff has proffered all of the evidence which he says it will be within his power to produce, I do not say that it would be outside of the possibility of proper court procedure for the trial court to say, “I don't think that's enough” but that isn't what has happened here. Our case has not been developed.
William J. Brennan, Jr.: Well, you -- you argued yesterday as I recall it Mr. Wolf --
Morris Wolf: I beg your pardon.
William J. Brennan, Jr.: You argued yesterday as I recall it but you are under no obligation to produce all your proofs in resisting the motion for summary judgment.
Morris Wolf: Well, certainly.
William J. Brennan, Jr.: Nor to examine all of the witnesses of the other side, nor to cross-examine all the witnesses.
Morris Wolf: Well, certainly not, this is a pretrial.
William J. Brennan, Jr.: Yes, but in face of that argument, aren't you really suggesting that at least in this kind of case or perhaps only in this particular case, summary judgment is not an appropriate procedure for its disposition.
Morris Wolf: I am -- I am suggesting that in no case where there are issues of fact is summary judgment a proper measure of determination by the trial court, by a lower court.
Charles E. Whittaker: Just any -- just any fact Mr. Wolf, do you mean just any fact? As I understand the rule, there must be a genuine issue of some materials.
Morris Wolf: Of course, of course.
Charles E. Whittaker: And here quite differently from a motion to dismiss which test the sufficiency as by the (Inaudible). The court on a motion for summary judgment has some power upon the pleadings affidavits and record on file to determine the materiality of some facts, doesn't he?
Morris Wolf: Oh! No! I don't think so, I think it has the proper -- it has the duty and the right to determine the questions of law, which arise if there are no questions of fact, for example, in US against RCA. The court on summary judgment had a perfect right to determine whether it is a by FCC that it was alright to take away the Westinghouse Station was a matter of fact or a matter of law. That was purely a matter of law proper for determination on summary judgment. There was no question of fact involved there.
Charles E. Whittaker: Is that to say then that the motion for summary judgment serves only the office of the demurer?
Morris Wolf: That's what -- that's what I am saying. I am saying that the -- the summary judgment serves only the matter of determining whether there are nothing but issues of law. If there are nothing but issues of law, they are properly determinable on motion for summary judgment. If there are questions of facts, they are determinable on the summary judgment.
Hugo L. Black: May I have some question on that?
Morris Wolf: Yes.
Hugo L. Black: Both of you have kept constantly referring to questions of fact. Frequently, the parties will agree on the fact but they do not agree on the inferences to be drawn from the facts. I find running all through Judge Miller's opinion, inferences drawn from the facts as he saw them. For instance, he says that the equipment bought about by his own active investing too heavily in the equipment without having a firm network affiliation. He reaches that conclusion of inferences. He reaches a conclusion that if he thought that Bartell and Holt combined with CBS to accomplish a common purpose, it does not seem to us that the purpose was to restraint trade of commerce.
Morris Wolf: That's the most important of all.
Hugo L. Black: And several others, I'm calling your attention to this to find out if you are saying that even though both sides agree on what has actually occurred, you have a right to have the jury test on what inferences can be drawn from there, when there are two inferences either one of which might have been drawn.
Morris Wolf: Well, I certainly say Your Honor, that to say that it does not appear. It does not seem to West that the purpose was to restrain trade or commerce as obviously a question of fact which Judge Miller had no right --
Hugo L. Black: Somebody has too.
Morris Wolf: -- to decide.
Hugo L. Black: Somebody has to conclude from the facts that are introduced. So you're saying as I understand it, you are not required in a motion for summary judgment to go fully in your facts, show them all. But if there's enough facts there from which a jury could reason – if somebody must drawn an inference -- which affects the validity of the charge that's for the jury and not the judge under the motion for summary judgment.
Morris Wolf: Well, certainly unless and until all the facts have been developed, it's impossible for either the court or the jury to draw any inferences, it seems to me.
Felix Frankfurter: Mr. Holt, this court in these Sherman law cases, sometimes reversing, something affirming. In case of reversing concludes that something is or isn't a restraint of trade.
Morris Wolf: Yes, you're right.
Felix Frankfurter: Do you think we have to call in the jury to help us reach a conclusion?
Morris Wolf: Certainly not because you have the findings of the Lower Court on which to decide.
Felix Frankfurter: But what inferences are inevitably subject to controversy?
Hugo L. Black: The findings of the court if their proper finding, find -- on what are the inferences from the evidence, do they not?
Morris Wolf: Well, I think that we're really getting into a question, what is an inference, whether an inference is an ultimate finding of facts or whether it is a --
Hugo L. Black: I wasn't trying to get into that, I was just -- what has been stated, facts can be used in the rare lose fashion. Facts and many types of cases, knowing what the facts are, it does not constitute enough to decide the case, inferences must be drawn from those facts one way or the other.
Morris Wolf: Well when you say inferences, I don't know whether you mean conclusions of facts, you have the one thing --
Hugo L. Black: I don't want to get in to the difference between conclusions of facts and conclusions of law. You try a negligence case, same fact. Frequently, it said one inference could be drawn on another, inference could be drawn as for the jury, is that a antitrust --
Morris Wolf: Well of course, you leave to a jury the question to whether the inferences to be drawn from the facts that one of the negligence or not of negligence and I say the same thing here. The inference to be drawn -- should be drawn by the jury as to whether the purpose and effect of what was done was to restrain faith, that's my main point.
Earl Warren: Thank you Mr. Wolf.